Explanations of vote
Oral explanations of vote
(IT) Madam President, ladies and gentlemen, it gives me great pleasure to speak in this great parliamentary Chamber, crowded by Members from all 27 of our Member States. I rarely get such an opportunity to make myself heard by so many.
It falls to me on this occasion to explain my vote in favour of the report by Mr Belder on trade and economic relations with Western Balkans. I am absolutely in favour of the European Union making it as easy as possible for these Balkan states to join the European Union. I believe that it is important for economic aid to be higher than that allocated to date, and that we should make it possible to increase links between the Balkan states and Europe, develop tourism and allow all Balkan citizens, young and old, to live a better life than they have until now.
Madam President, first, I just wish to record the fact that I pressed the wrong button on the McGuinness report. In fact, I completely support the McGuinness report on food security - but I will check that with the services later.
I particularly agree with the point that we need to adapt the CAP to meet food security concerns and the fact that farmers need a stable policy environment in order to plan for the future. We cannot have certainty, but we certainly need to have some stability.
In addition, I support the fact that the market alone cannot provide income security for producers and also the call for a detailed impact assessment, in particular, let us say, on the implications for food security. If we look at particular EU proposals, for example on plant protection, again we need a proper detailed impact assessment on that, and we need to take food security into consideration when we conduct that assessment.
Madam President, I would like to thank colleagues for their endorsement of this report and Marian Harkin for her words of support.
It presents a clear statement of the view of this House on agriculture policy, not just at the European level, but also at a global level. In particular - and this is important - it calls for a refocus on agriculture policy in the developing world, providing assistance to those who can produce food to do so locally. I believe the EUR 1 billion that the European Union will provide for this purpose is a step in the right direction.
Obviously, I supported my own report. I believe it is a blueprint for the future in terms of how this House views agriculture. While the food security debate has gone off the political agenda, the problem of 30 000 children dying of hunger and starvation every day remains with us.
Madam President, I am grateful to you for giving me the opportunity to explain why I abstained on the McGuinness report. It focuses on a very important aspect of the European Union and that is the absolute essentiality of ensuring food supplies to those who are starving or those who do not have a proper food supply. Nobody could be against that, and I am certainly not against that. But the problem with the report, in my view, is that it looks and refers to the common agricultural policy and does not address the fact that there is an urgent need for the reform, and further reform, of that policy.
It is not serving the people of Europe well; it is not serving the farmers of Britain well. Until that burden is taken away from the European taxpayers, then we are going to be in difficulties. Yes, the objectives of the report are right, but I am afraid that it fails very badly in addressing the core problem.
(PL) I fully endorse most of the proposals and statements contained in the McGuinness report, which was adopted a moment ago. Sudden fluctuations in food prices are going to occur in the global market with increasing frequency, which will have negative consequences.
Price rises are felt most by low-income families, who spend a significant proportion of their budget on food. It is just such people who deserve help: the most needy people, both in developing countries and in the European Union. I agree that the common agricultural policy should be adapted to the new conditions in order to better address the problems of food security, and this is why the removal of instruments which manage markets and a reduction in the level of EU expenditure on agriculture in the future financial perspective should be opposed.
It is a good idea to establish an international body which will observe the prices of agricultural products and factors of their production under the auspices of the Food and Agriculture Organization, in order to monitor these data on a world scale and to be able to react rapidly to fluctuations. I think the establishment of a world system of storing food supplies should also be considered.
Madam President, I am grateful for this opportunity to explain why I also abstained on this report.
I think most people in this Chamber, from whatever part of the political spectrum they come from, would agree that food security is very important. The problem is that we do not agree on what food security is. To many of us, food security is making sure that there is enough food for the people of the world - wherever they come from. For others, it is an excuse for protectionism. Food security to them means only food produced in the EU for Europeans. 'Local production' is a phrase that I often hear used. I hear people using the excuse of food security to keep out imports from the rest of the world, thereby condemning the high-quality exports that we see from many of the poorer countries of the world and condemning many more farmers in poorer countries to poverty.
To say that a common agricultural policy should be the cornerstone of food security is an amazing statement which needs to be shot down.
Madam President, I concur with the comments made by my excellent colleague Mr Syed Kamall on this matter. I abstained because it was my party's whip to abstain on this report, but everybody knows that food security is a very important subject to us all, which is why I am bemused by the way that this place deals with such a matter.
In this particular report - which I believe we all voted for - we mention the problem we were just about to create for ourselves by voting for the plant protection products directive. We have just undermined European food security. About three minutes after we voted for this report we were basically ensuring that our farmers would not be able to grow enough food for our continent in the future. I find this bizarre. It is a shame that nobody else seems to read some of these reports that go through this place.
Madam President, one of the biggest concerns and one of the keys in relation to global food security is to ensure sufficient, sustainable production and, indeed, food security in the so-called developed world, such as here in the EU, so that we can export our surplus production and are not competing ourselves on world markets for food, thereby increasing the prices for those in regions who do not have the climate, the soil, the know-how and the investment to produce their own food.
We have to be very careful with our policies to ensure that we are responding not only environmentally but also globally to the necessity for sustainable food production.
(SK) I voted for the report on the common agricultural policy and global food security because it deals with issues that I have consistently been raising in the European Parliament as matters of priority.
The first issues involves the reduction in producer costs, which will lead to greater global competitiveness. The second issue is the reduction in the volatility of food markets, especially by increasing stocks. The third issue concerns halting the decline in the social importance of agriculture by increasing public awareness of its unique and irreplaceable role. The fourth issue concerns ending the random operation of the common agricultural policy (CAP) by implementing a systemic organisation of the policy with a focus on long-term objectives. The fifth and final issue involves putting a stop to the agricultural decline in the new Member States caused by the CAP's discriminatory principles, while significantly boosting utilisation of wasted agricultural potential in these countries, the new Member States.
Madam President, this goes to the core of this whole European Union. Here we are approving more money to try and persuade the public to vote for the wretched Lisbon Treaty. The public, on being given a chance in the Republic of Ireland, made it absolutely clear that they do not want it and if the people of Britain were to be given a chance - and they should have been because they were promised it in the last general election by the Labour Government - they would also vote overwhelmingly to reject this Treaty.
The message should be heard loud and clear in the European Union, it really should: people do not want it. People do not want more control in Brussels and Strasbourg. People want their own governments and their own legislatures to be making the decisions that affect them. Until that message is received we will keep pumping more taxpayers' money into forcing people to the polling box in the pretence that you actually persuade them to change their minds. They will not do so.
Madam President, first of all I would like to say that this is an excellent report. We are always speaking about connecting the EU to its citizens and the fact that the EU project cannot proceed without the involvement of EU citizens.
There are two types of democracy: representative, which we have in this House, and participative, which is what this report is all about. However, it is important to understand that civil dialogue is two-sided. It is reciprocal. Therefore, the concerns and ideas put forward by citizens must be taken into consideration by the EU institutions. I think we have an excellent example of that in the one million signatures for disability and the document that we are debating in this Parliament at the moment.
I disagree with the last speaker because I believe, if we do pass the Lisbon Treaty, that it gives us the opportunity to connect citizens to the EU in a much more meaningful way. Our role in this House is to ensure, if we pass the Lisbon Treaty, that it works effectively.
Madam President, much can be inferred from the title of this report: 'Perspectives for developing civil dialogue under the Treaty of Lisbon'. Never mind that, as it seems periodically necessary to remind this House, the Treaty of Lisbon is not in force. It has been three times rejected in its several forms by 55% of French voters, by 62% of Dutch voters and by 54% of Irish voters.
Focus rather on the Orwellian Ministry of Love bit of the title 'Perspectives for developing civil dialogue'. Now, ordinary voters unversed in the peculiar idiom of the European Union might not understand those words, as we in this House do, to mean creating a new propaganda budget to try and convince people to change their minds.
I have to say that not every euro in the vaults of the European Central Bank will serve to convince people of an intrinsically bad idea.
Dialogue by definition involves two parties. The EU has to be able to receive as well as transmit. That means putting the Treaty to a referendum. Pactio Olisipiensis censenda est!
Madam President, thank you for giving me the opportunity to explain the way I voted on this report.
When I read the title of the report, 'Civil dialogue under the Treaty of Lisbon', it reminded me of a phrase by Mahatma Gandhi. When he was asked about Western civilisation, he said, that 'that would be a good idea'. Therefore, when I read this title, 'Civil dialogue under the Treaty of Lisbon', I thought, 'that would be a good idea, would it not?' If only we had civil dialogue. If only we had two-way dialogue. One of the previous speakers said that dialogue is very much a two-way process, but if we look at some of the civil society organisations being funded in order to promote the Treaty of Lisbon, we only see organisations that are fully signed up to promoting this fundamentally undemocratic Treaty. How many organisations that are against the Treaty will be funded or will be allowed to be promoted? There is no two-way dialogue, and that is why the citizens of the EU, when they are given the chance and asked about the Treaty of Lisbon, will choose to reject it.
Madam President, thank you all for your patience in the Chamber. I wanted to speak on this but I have just got too much to say today, I am so excited by all the votes that have been going through the Chamber today. Yes, the common fisheries policy; yes, let us talk about sustainable development - but the two are inherently contradictory. If you want to look at a sustainable fisheries policy, you have to look at property rights and market-based solutions. Look at those countries where fishermen are given rights that are tradable and passed on from generation to generation. That is the best way to make sure that we have sustainable fish stocks, not some artificial communistic method where you have central planning in fishing. That is why we are seeing great depletion of fish stocks, and we will all suffer in the end.
We will now suspend the sitting. We will return to the explanations of vote after the formal sitting.